390 F.2d 879
Paul V. WINTERS, Jr., Appellant,v.The UNITED STATES of America, Lt. Colonel Andrew L. Galdi,Commanding Officer, 6th Communication Battalion, ForceTroops, FMF, USMCR, and Lt. Colonel David D. Kelley, Jr.,Inspector-Instructor, 6th Communication Battalion, ForceTroops, FMF, USMCR, Colonel Edwin Shifflett, Director 1stMarine Corps District, Appellees.
No. 399, Docket 32095.
United States Court of Appeals Second Circuit.
Argued Feb. 21, 1968.Decided Feb. 21, 1968.

Moses F. Falk, New York City, for appellant.
Howard L. Stevens, Asst. U.S Atty.  (Joseph P. Hoey, U.S. Atty., Eastern District of New York), for appellees.
Before FRIENDLY and SMITH, Circuit Judges, and GIGNOUX, District judge.1
PER CURIAM:


1
The judgment is affirmed on Judge Dooling's well-reasoned opinion, 281 F. Supp. 289.  The stay is vacated and the mandate will issue forthwith.



1
 Of the District Court of Maine, sitting by designation